DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 11 is cancelled; Claims 1, 3-4, 10, 13-14, 16-18 are amended; claims 6-9 were withdrawn.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas supply unit (includes gas supply nozzle, gas supply line, gas reservoir, para. [0065]) in claim 13.
Plasma source (includes upper electrode, lower electrode, para. [0066]) in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Support unit (includes electrode plate, dielectric plate, lower cover, lower support member, ring member, flange, lifting member, para. [0044]) in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243609 to Yamazawa.
Claim 1:  Yamazawa discloses a support unit (12/38/25, Fig. 1) provided in an apparatus (10 [chamber]) for treating a substrate using plasma, the support unit comprising: a dielectric plate (38 [electrostatic chuck]) configured to receive the substrate (W [wafer]) thereon; an electrode plate (12 [susceptor]) disposed under the dielectric plate (38); a power supply rod (32 [power feed rod]) configured to apply power to the electrode plate (para. [0076]); and a flange (72 [plasma density controller]) having a shape surrounding the power supply rod (see a similar embodiment where 72 surrounds 32, Fig. 14A), the flange (72) being spaced apart from the power supply rod (32).
However Yamazawa does not disclose in Fig. 1, a lifting member configured to move the flange in an up-down direction; wherein the flange includes a first body and a second body, wherein the first body extending in a vertical direction and including an upper end facing the electrode plate and a lower end, and the second body extending from the lower end of the first body in a lateral direction and coupled to the lifting member.
In Fig. 15A/B, Yamazawa teaches a lifting member (80 [elevating mechanism], Fig. 15A/B) configured to move the flange (72) in an up-down direction and coupled to the lifting member (80, para. [0123]) for the purpose of variably adjusting height positions (para. [0123]) thereby making distribution of plasma density on the susceptor more uniform (para. [0128]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lifting member as taught by Yamazawa with motivation to variably adjust height positions thereby making distribution of plasma density on the susceptor more uniform.
Yet Yamazawa teaches different shapes and configurations of the flange in various embodiments (see Fig. 2-28), therefore the claimed shape above would necessarily be a reasonable incorporation. Specifically, Fig. 28A discloses a configuration example showing an inclined conductive plate (74) having a first and second part wherein the first part extending in a vertical direction (vertical part of 74) and including an upper end facing the electrode plate (12) and a lower end (lower end of 74), and the second part (lateral part of 74) extending from the lower end of the first part (para. [0144, Fig. 28A) in a lateral direction, for the purpose of making distribution of plasma density on the susceptor more uniform (para. [0128]). Is it noted that part is interpreted as a body, and interpreted as unitary.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape of the flange as taught by Yamazawa with motivation to make distribution of plasma density on the susceptor more uniform.
Claim 2:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) is grounded (para. [0086]).
Claim 3:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) surrounds part of the power supply rod (32).
Claim 10:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) has a cylindrical shape (see similar embodiment, Fig. 14A-14B) that is open at a top and a bottom (see Fig. 14A-14B, para. [0121]).
Claim 11: (Cancelled). 
Claim 12:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) is formed of a conductive material (para. [0086]).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa as applied to claims 1-3, 10-12 above, and further in view of US 5,603,446 to Kikuchi.
Claim 4:  Yamazawa does not disclose wherein the lifting member includes: a cylinder including a cam shaft movable in a first direction; and a roller shaft configured to make contact with the cam shaft, the roller shaft being movable in a second direction different from the first direction by movement of the cam shaft.
However Kikuchi discloses wherein a lifting member includes: a cylinder (21 [stroke air cylinder], Fig. 2); a cam shaft (17/18) configured to move along a first direction (see Fig. 1-2) by pressure applied by the cylinder (21, col. 3, lines 27-35); and a roller shaft (4/5) configured to make contact with the cam shaft (17/18), the roller shaft (4/5) configured to move in a second direction different from the first direction by movement of the cam shaft (17/18, see Fig. 1-2), for the purpose of quickly and automatically adjusting the position of the component, thereby there is no need to perform height adjustment work each time there is a change in conditions (see col. 4, lines 50-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lifting member of Yamazawa with that of Kikuchi with motivation to quickly and automatically adjust the position of the component, thereby there is no need to perform height adjustment work each time there is a change in conditions.
Claim 5:  The apparatus of Yamazawa in view of Kikuchi discloses wherein the flange (72, Fig. 1, Yamazawa) is necessarily coupled with the roller shaft (4/5, Fig. 1-2, Kikuchi).
Claims 6-9: (Withdrawn).
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243609 to Yamazawa.
Claim 13:  Yamazawa discloses an apparatus for treating a substrate, the apparatus comprising: a chamber (10 [chamber], Fig. 1) having a treatment space therein (inside 10); a support unit (12/38/25) configured to support the substrate (w [wafer]) in the treatment space; a gas supply unit (56/66 [showerhead]/[processing gas supply unit]) configured to supply a gas into the treatment space (para. [0080]); and a plasma source (58/60 [electrode plate]/[electrode support]) configured to generate plasma from the gas, wherein the support unit (12/38/25) includes, a dielectric plate (38 [electrostatic chuck]) configured to receive the substrate (W [wafer]) thereon; an electrode plate (12 [susceptor]) disposed under the dielectric plate (38), a power supply rod (32 [power feed rod]) configured to apply power to the electrode plate (para. [0076]), and a flange (72 [plasma density controller]) having a shape surrounding the power supply rod (see a similar embodiment where 72 surrounds 32, Fig. 14A), the flange (72) being spaced apart from the power supply rod (32).
However Yamazawa does not disclose in Fig. 1, a lifting member configured to move the flange in an up-down direction; wherein the flange includes a first body and a second body, wherein the first body extending in a vertical direction and including an upper end facing the electrode plate and a lower end, and the second body extending from the lower end of the first body in a lateral direction and coupled to the lifting member.
In Fig. 15A/B, Yamazawa teaches a lifting member (80 [elevating mechanism], Fig. 15A/B) configured to move the flange (72) in an up-down direction and coupled to the lifting member (80, para. [0123]) for the purpose of variably adjusting height positions (para. [0123]) thereby making distribution of plasma density on the susceptor more uniform (para. [0128]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lifting member as taught by Yamazawa with motivation to variably adjust height positions thereby making distribution of plasma density on the susceptor more uniform.
Yet Yamazawa teaches different shapes and configurations of the flange in various embodiments (see Fig. 2-28), therefore the claimed shape above would necessarily be a reasonable incorporation. Specifically, Fig. 28A discloses a configuration example showing an inclined conductive plate (74) having a first and second part wherein the first part extending in a vertical direction (vertical part of 74) and including an upper end facing the electrode plate (12) and a lower end (lower end of 74), and the second part (lateral part of 74) extending from the lower end of the first part (para. [0144, Fig. 28A) in a lateral direction, for the purpose of making distribution of plasma density on the susceptor more uniform (para. [0128]). Is it noted that part is interpreted as a body, and interpreted as unitary.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape of the flange as taught by Yamazawa with motivation to make distribution of plasma density on the susceptor more uniform.
Claim 14:  Yamazawa discloses wherein the chamber (10, Fig. 1, Yamazawa) is grounded (para. [0073]), and the flange (72) is electrically connected with the chamber (para. [0086]). 
Claim 15:  Yamazawa discloses wherein the chamber (10, Fig. 1, Yamazawa) and the flange (72) are formed of a conductive material (para. [0086], [0073]).
Claim 16:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) surrounds part of the power supply rod (32).
Claim 17:  Yamazawa discloses wherein the apparatus further comprises a controller (70 [controller], Fig. 1, Yamazawa) configured to control the support unit (12/38/25), and the controller (70) is configured to control the lifting member (80) to adjust a distance between an upper surface of the flange (72) and a lower surface of the electrode plate (12) depending on an etch rate desired for the substrate treated by the plasma (para. [0123], [0101-0102]).
Claim 18:  Yamazawa does not disclose wherein when increasing the etch rate for the substrate treated by the plasma, the controller is configured to control the lifting member to increase the distance between the upper surface of the flange and the lower surface of the electrode plate.
However Yamazawa teaches the controller (70, Fig. 1, Yamazawa) controls the lifting member to change the distance between the upper surface of the flange and the lower surface of the electrode plate depending on conditions and other parameters for the purpose of greatly improving the etch rate (para. [0106]) and/or improving uniformity of process characteristics (para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate controller configuration with changes depending on conditions as taught by Yamazawa with motivation to greatly improve the etch rate and/or improve uniformity of process characteristics.
Claim 19:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) is grounded (para. [0086]).
Claim 20:  Yamazawa discloses wherein the flange (72, Fig. 1, Yamazawa) is formed of a conductive material (para. [0086]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718